DETAILED ACTION
1.          Claims 1-4, 6-11, 13-15, and 17-23 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/03/2021, the Office acknowledges the current status of the claims: claims 1-3, 6-10, 13-15, 17, and 19 have been amended, claims 5, 12, and 16 have been canceled, claims 20-23 have been added new, and no new matter appears to be included.
3.          In response to the amendments received in the Office on 12/03/2021, the rejections of claims 5, 6, 12, and 13 under 35 USC 112(b) have been withdrawn.
4.          In response to the amendments received in the Office on 12/03/2021, the rejection of claim 15 under 35 USC 101 have been withdrawn.

Allowable Subject Matter
5.          Claims 1-4, 6-11, 13-15, and 17-23 are allowed.
6.          The following is an examiner’s statement of reasons for allowance:  in consideration of the amended claim(s) to incorporate features of objected claim matter as indicated by the Examiner in the Office action mailed 11/04/2021, Examiner is of the opinion the Allowance of the Application is made clear in the record. See MPEP 1302.14: “The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 17, 2021